DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
Claim 1 recites “having a least one” in line 2, it seems like it should be -having at least one-.
Claim 14 recites “wherein the splitter further comprised” it seems like it should be -wherein the splitter further comprises-.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “thin-walled” in claims 2 and 7 is a relative term which renders the claim indefinite. The term “thin-walled” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how thin the walls have to be in order to be considered “thin”.
	Claims 3-15 are rejected for at least their incorporation of claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US Patent No. 3,724,426).
Regarding claim 1:
	Brown discloses a vaporizer for heating a liquid-phase fuel, the vaporizer comprising: a reservoir (10-12) having a least one wall (at least 10, 11 and 12 separately) for containing a liquid; a heat-conducting fluid within the reservoir ( see column 2, lines 39-42); a heating core (40), the heating core extending into the reservoir such that the heating core is in fluid contact with the heat-conducting fluid (see at least figures 1 and 5), the heating core having and inlet end (42) through which the liquid-phase fuel will flow and an outlet end (43) through which the vaporized liquid-phase fuel will flow; a heating passage (30) having at least one open end (opening by 31 and 16), the heating passage extending at least partially within the reservoir such that at least a portion of an exterior surface of the heating passage is in fluid contact with the heat-conducting fluid (see at least figure 1); a heat source (burner 37), the heat source communicating with the open end of the heating passage to heat the heating passage (see column 3, lines 14-16), the heat conducting fluid and the liquid-phase fuel within the heating core to vaporize the liquid-phase fuel within the heating core.

Regarding claim 2:
	Brown further discloses wherein the heating passage further comprises a thin-walled hollow tube.

Regarding claim 3:
	Brown further discloses wherein the heat source is a burner producing a flame, wherein the flame is directed into the heating passage (see column 3, lines 14-16).

Regarding claim 4:
	Brown further discloses wherein the heating passage further comprises a first end having a first opening (by 31), the flame being directed into the first opening of the heating passage (see column 3, lines 14-16 where the burner is directed into the inlet opening).

Regarding claim 5:
	Brown further discloses the burner is placed adjacent the first opening of the heating passage such that the flame is completely surrounded by the heating passage in a radial direction of the heating passage (see figures 1 and 2 where the flame end of the burner fits into 20 where the inlet tube 31 is placed, see column 2, lines 60-65).

Regarding claim 6:
	Brown further discloses the heating passage further comprises a second end (16) having a second opening (opening at top of 16), exhaust created by the flame is expelled to the atmosphere through the second opening (See at least figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Tsung (US PG Pub. No. 2011/0017720).
Regarding claim 7:
	Brown discloses wherein the heating core further comprises a thin-walled tube (45) between the inlet end (42) and the outlet end (43), the thin-walled tube having a first internal diameter, the inlet end fluidly connected to a liquid-phase fuel source (see column 4, lines 30-45) and the outlet end fluidly connected to where it is needed (see at least column 4, lines 25-27).
	Brown fails to specifically disclose the vaporized liquid fuel is delivered to a utility tool.
	Tsung teaches using vaporized liquid fuel similar to Brown including having it delivered to a utility tool (21).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Brown with the teachings of Tsung to include delivering the vaporized liquid fuel to a utility tool in order to further utilize the fuel once vaporized.

Claim 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Tsung as applied to claim 7 above, and further in view of King et al (US PG Pub. No. 2007/0000453).
Regarding claim 8:
	Brown modified above discloses the thin-walled tube of the heating core extends into the reservoir in the shape of elongated tubes.
	Brown modified above fails to disclose the shape is spiral.
	King teaches a indirect heat exchange apparatus similar to Brown including the heating core is in the shape of a spiral (72 of figures 1 and 5).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Brown with the teachings of King to include a spiral heat exchange core since it is an art equivalent well known throughout the art to be interchangeable (See at least 72 of figures 1, 3 ,4 and 5).

Regarding claim 9:
	Brown modified above discloses wherein the heating core further comprises a flange (41 with 44) connected to the reservoir, the first and second ends of the heating core connected to the flange such that the liquid-phase fuel passes through the flange into the heating core (see at least figure 8).

Regarding claim 10:	Brown modified above discloses the reservoir further comprises an aperture (13) through which the heat-conducting fluid is poured into the reservoir.
	Brown modified above fails to disclose the aperture is in the flange, however the examiner notes it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Brown to have the aperture be in the flange instead of the reservoir since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 11:
	Brown modified above discloses comprising a first hose (52), the first hose having a first end fluidly connected to the outlet end of the heating core (through 48 and 43) and a second end connected to the burner (to 70 and then to burner).

Regarding claim 12:	Brown modified above discloses comprising a second hose (53), the second hose having a first end fluidly connected to the outlet end of the heating core (through 48 and 43) and a second end connected to the utility tool (See claim 7 addressed above).

Regarding claim 13:	Brown modified above discloses a splitter (48), the splitter having at least one inlet (from 43) and at least two outlets (52 and 53), the at least one inlet fluidly connected to the outlet end of the heating core (43) and a first one of the at least two outlets fluidly connected to the burner (outlet 52) and a second one of the at least two outlets connected to the utility tool (outlet 53 see claim 7 addressed above).

Regarding claim 14:
	Brown modified above discloses all of the above except the splitter further comprises a third outlet, the third outlet fluidly connected to a second utility tool.  However the examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a second utility tool and third outlet since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 15:
	Brown modified above discloses the heating core is removably fixed to the reservoir (the core can be taken out by removing it with flange 41/44, and see column 3, lines 30-34).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sams (US Patent No. 5,921,206) - indirect heat exchanger for vaporizing liquid fuels.
Leibrand et al (US Patent No. 4,326,492) - indirect heat exchanger for vaporizing liquid fuels.
Hanson et al (US Patent No. 4,203,300) - indirect heat exchanger for vaporizing liquid fuels.
Hanson et al (US Patent No. 4,131,084) - indirect heat exchanger for vaporizing liquid fuels.
Manning (US Paten No. 4,117,806) - indirect heat exchanger for vaporizing liquid fuels.
Bivins (US Patent No. 3,986,340) - indirect heat exchanger for vaporizing liquid fuels.
Arenson (US Patent No. 3,712,073) - indirect heat exchanger for vaporizing liquid fuels.
Sullivan (US Patent No. 3,603,101) - indirect heat exchanger for vaporizing liquid fuels.
Kimmel et al (US Patent No. 2,582,134) - indirect heat exchanger for vaporizing liquid fuels.
Walker et al (US Patent No. 2,354,932) - indirect heat exchanger for vaporizing liquid fuels.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762